Title: 88. A Bill to Prevent Gaming, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that every promise, agreement, note, bill, bond, or other contract, to pay, deliver, or secure money, or other thing, won, or obtained, by playing at cards, dice, tables, tennis bowles, or other game, or by betting or laying on the hands or sides of any person who shall play at such games, or won, or obtained, by betting or laying on any horse race, or cock-fighting, or at any other sport or pastime, or on any wager whatsoever, or to repay or secure, money or other thing lent or advanced for that purpose, or lent or advanced at the time of such gaming, sporting, or wager, to a person then actually playing, betting, laying, or adventuring shall be void. Any conveyance or lease of lands, tenements, or hereditaments, sold, demised, or mortgaged to any person for his use, to satisfy or secure money, or other thing by him won of, or lent or advanced to, the seller, leasor, or mortgager, or  whereof money or other thing so won, or lent or advanced shall be part or all of the consideration money shall be void.
If any person by playing or betting at any game, or wager whatsoever, in any house public or private, and at any time within the space of twenty four hours, shall loose or win, to or from another a greater sum or any thing of greater value than  pounds, the looser or winner, shall be liable to pay ten shillings in the pound, for every pound over and above the said sum ofpounds, which he shall so win or lose, and upon information thereof made to any county court, and due proof thereof had, such county court shall levy, upon the goods and chattels of the offenders, the full penalty incurred, to be applied to lessening the levy of the county wherein such offence shall be committed.
Any person who shall bet or play for money, or other goods, or who shall bet on the hands or sides of those who play at any game in a tavern, racefield, or other place of public resort, shall be deemed an infamous gambler, and shall not be eligible to any office of trust or honor within this state.
Any tavern keeper who shall permit cards, dice, or billiards, to be made use of in his house, or shall permit any person to bet or play for money or other goods, in any out-house, or under any booth or arbour upon the messuage, or tenement he possesses, and shall not make information thereof, and give in the names of the offenders to the next court, which may be held for the county, city, or borough, wherein he resides, shall be deprived of his license, and moreover shall pay to the informer one hundred pounds, to be recovered by action of debt in any Court of Record.
Two Justices of the Peace may cause any person not possessing a visible estate, nor exercising some lawful trade or profession, who shall be suspected by them to support himself for the most part by gaming, to come or be brought before them, and if the suspicion, appear upon examination, to be well founded, may require security of him for his good behavior during the term of twelve months, and if before the expiration thereof he shall play for, or bet any money or other thing, at any game whatsoever, he shall be adjudged to have broken the condition of his recognizance.
No person in order to raise money for himself or another, shall publicly or privately put up a lottery of blanks and prizes to be drawn or adventured for, or any prize or thing to be raffled or played for, and whoever shall offend herein shall forfeit the whole sum of money proposed to be raised by such lottery, raffling or playing, to the use of the commonwealth.

This fact shall be in force after due publication thereof, and all other acts respecting gaming stand hereby repealed.
